Judgment of the County Court of Nassau county reversed upon the law and the facts, with costs.- The findings of fact by the trial court numbered 4, 5, 9, 10, 11 and 13, and its conclusions of law numbered 1, 2, 3, 4, 5, 7, 8 and 9 are reversed; and this court makes new findings and conclusions that plaintiff’s bill of sale or mortgage is valid and effectual and was accompanied by an immediate delivery of possession on February 19, 1921, and that the same was free from fraud; and directs judgment for plaintiff accordingly. No opinion. Blackmar, P. J., Rich, Kelly, Jaycox and Young, JJ., concur. Settle order on notice.